By the court.
The indictment against the two defendants was for a violation of the license law, (Rev. Sts. c. 47, §§ 1, 2,) in being common sellers, and in selling specified quantities of liquor to be drunk on their premises. On the trial, one of the defendants was found guilty, and the other not guilty. A motion was then made in arrest of judgment, on the ground, that the indictment charged a joint offence. *525and one of the defendants being found not guilty, that no joint offence was proved.
We take the general rule to be, that in every indictment against two or more, the charge is several as weli as joint; n effect, that each is guilty of the offence charged; so that if one is found guilty, judgment may be passed on him, although one or more may be acquitted. There may be exceptions, as in case of conspiracy and riot, and perhaps some others, when the agency of two or more is of the essence of the offence. Violations of the license law are not within the reason of these exceptions, and must therefore be governed by the general rule.
Upon the third cause stated in the motion in arrest of judgment, the court are of opinion, that no judgment can be rendered on the second count; because it does not allege, with sufficient certainty, when the offence was committed. It alleges the act to have been done on a day of September now past. This does not, in terms, or by reference, state any year, and it is not sufficiently certain for an indictment.

Exceptions overruled to the first, third and fourth counts, and judgment arrested on the second.